  Case 1:20-cv-01368-RGA Document 5 Filed 12/29/20 Page 1 of 2 PageID #: 18




                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
                                                                  :
In re:                                                            :
                                                                  :
FERTILITY NEWCO, LLC.,                                            :
                                                                  :
                           Appellant,                             :
                                                                  :
                           v.                                     :
                                                                  : C.A. No. 20-cv-01368 (RGA)
 IDAHO CENTER FOR REPRODUCTIVE                                    :
 MEDICINE, P.C.,                                                  :
 IDAHO REPRODUCTIVE LABS, INC.,                                   :
 REPRODUCTIVE PARTNERS MEDICAL                                    :
 GROUP, INC.,                                                     :
 UTAH FERTILITY CENTER, P.C.,                                     :
 COASTAL FERTILITY SPECIALISTS, LLC,                              :
 NEVADA REPRODUCTIVE LABS,                                        :
 FOULK & WHITTEN NEVADA CENTER FOR                                :
 REPRODUCTIVE MEDICINE, P.C.,                                     :
 SEATTLE REPRODUCTIVE MEDICINE, INC.,                             :
 REPRODUCTIVE PARTNERS MEDICAL GROUP :
 LA JOLLA, INC., AND CENTER FOR                                   :
 REPRODUCTIVE MEDICINE, PA.,                                      :
                                                                  :
                           Appellees.                             :
------------------------------------------------------------------x

                      ORDER GRANTING DISMISSAL OF APPEAL

       This matter having come before the United States District Court for the District of

Delaware (the “Court”) on Notice of Dismissal of Appeal (the “Dismissal”) of Fertility NewCo

LLC (“FNC”), as Appellant; and the Court having considered and reviewed the Dismissal; and

finding good cause to grant the relief requested in the Dismissal;




                                                 6
  Case 1:20-cv-01368-RGA Document 5 Filed 12/29/20 Page 2 of 2 PageID #: 19




       NOW THEREFORE IT IS HEREBY ORDERED:

       1.     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the Appeal

in the above-captioned case is hereby dismissed with prejudice.



       2.     Each party will bear its own attorneys’ fees and costs with respect to the

above-captioned case.



       IT IS SO ORDERED.

        December 29, 2020
DATED: _____________________                        /s/ Richard G. Andrews
                                                   ______________________________
                                                   RICHARD G. ANDREWS
                                                   U.S. DISTRICT COURT JUDGE




                                              7
